Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Application filed on February 18, 2020. Claims 1-20 are presented in the application for examination.
	
Information Disclosure Statement
3. 	The information disclosure statements filed 04/21/2020 and 08/20/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Allowable Subject Matter
4.	Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed User Equipment ‘UE’ (claim 17) and method (claim 1), comprising, among other limitations, the novel and unobvious limitation as “receiving a transmit power control command  ... ; determining an applicability of at least a portion of a power adjustment to less than all of the repetitions of the physical uplink shared channel transmission; and transmitting the physical uplink shared channel transmission during each of the more than one scheduled transmission repetitions, wherein the at least the portion of the power adjustment is selectively applied as determined to the specified less than all of the more than one scheduled transmission repetitions” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-16 and 18-20.

5. 	References U.S. 10,674,458; U.S. 10,945,216; U.S. 2019/0320396 and U.S. 2020/0053730 are cited because they are put pertinent to improve the uplink power control in telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


June 19, 2021